Citation Nr: 1316441	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  13-04 933	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a nerve injury.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the appeal currently resides with the RO in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Notice of the Veteran's May 2013 video hearing was mailed to his last address of record in Maine.  Shortly, thereafter, however, and several weeks prior to the scheduled May hearing, the Veteran advised he had moved to South Carolina, and that he wished to have the venue for the hearing changed.  This should be accommodated.   

Accordingly, the appeal is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video hearing, consistent with scheduling procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


